Case 2:17-cv-01879-CCC-SCM Document 25 Filed 10/04/19 Page 1 of 2 PageID: 136



 NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


 BRANDON HOUSER,
                                                               Civil Action No. 17-1879 (CCC)
                        Plaintiff,

                        v.                             :       ORDER

 SAMUEL REILLY, et al.,

                        Defendants.


 CECCHI, District Judge.

        WHEREAS on August 9, 2019, Plaintiff Brandon J. Houser filed an application to dismiss

 his complaint against all Defendants (ECF No. 24); and

        WHEREAS the Court construes this letter as a notice of voluntary dismissal pursuant to

 Federal Rule of Civil Procedure 41(a)(1)(A)(i); and

        WHEREAS Federal Rule of Civil Procedure 41(a)(1)(A)(i) states that “Subject to Rules

 23(e), 23.1(c), 23.2, and 66 and any applicable federal statute, the plaintiff may dismiss an action

 without a court order by filing.    .   .   a notice of dismissal before the opposing party serves either an

 answer or a motion for summary judgment[.]” Fed. R. Civ. P. 41(a)(1)(A)(i); and

        WHEREAS Defendants have neither filed an answer nor a motion for summary judgment;

 and

        WHEREAS “a filing under [Federal] Rule [of Civil Procedure 41(a)(l)(A)(i)] is a notice,

 not a motion. Its effect is automatic: the defendant does not file a response, and no order of the

 district court is needed to end the action.” In re Bath & Kitchen Fixtures Antitrust Litig., 535 F.3d

 161, 165 (3d Cir. 2008); and


                                                           1
Case 2:17-cv-01879-CCC-SCM Document 25 Filed 10/04/19 Page 2 of 2 PageID: 137



         Accordingly, IT IS on this        day of October, 2019, in the interests of justice and for

 good cause shown:

         ORDERED that Plaintiff terminated this matter on August 9, 2019 by filing a notice of

 voluntary dismissal pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i); and it is further

         ORDERED that Plaintiffs complaint is DISMISSED WITHOUT PREJUDICE; and it

 is further

         ORDERED that the Clerk shall serve a copy of this Order upon Plaintiff by regular mail,

and shall CLOSE the file.




                                                      Claire C. Cecchi, U.S.D.J.




                                                 2
